Citation Nr: 0319625	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  This matter initially arose from a May 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In August 1997, the 
Board of Veterans' Appeals (Board) denied the appeal.  The 
veteran appealed that determination to the Court of Appeals 
for Veterans Claims (Court).  By an Order dated in October 
1998, the Court remanded the case to the Board for further 
adjudication.  In January 1999, the Board remanded the case 
to the agency of local jurisdiction for further development.  
After the claims files returned to the Board, the veteran 
submitted additional evidence, which required remand to the 
agency of original jurisdiction in October 2000.  The case 
again returns to the Board following completion of 
development as directed in the October 2000 remand.


REMAND

On November 9, 2000, about two weeks after the Board issued 
the October 2000 remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to this claim.  The 
decisions of the United States Court of Appeals for Veterans 
Claims (the Court) require that the veteran be provided 
explicit notice of the provisions of the VCAA.  E.g., 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO has provided additional examinations and has 
essentially met all duties to the veteran that are required 
under the VCAA, and although the veteran is represented by an 
attorney, nevertheless, the Court requires that explicit 
notice of enactment of the VCAA and the provision of that act 
be provided.  

Further, given the recent decision of the United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board must 
remand the claim to ensure the veteran due process of law as 
described in the Federal Circuit decision.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be advised of the period 
of time in which he may timely submit or identify 
evidence which might substantiate his claim.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains adverse to 
the veteran, he and his attorney should be 
furnished a supplemental statement of the case 
(SSOC), if in order.  The veteran and his attorney 
should be afforded the applicable period of time 
for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




